Thompson, J.
(dissenting). — I concur in the opinion of the court in this case in so far as it reverses the judgment of the circuit court in respect of the Simpson note ; but I do not concur in it in so far as it affirms the judgment in respect of the Porter note. My re-examination of this case impresses me with the conclusion that we have been floundering around in a helpless sort of way, in a mire of technicalities, and that we have reached the result that the creditor of a deceased person ■can collect a part of his debt out of the separate allowance of an insane widow. That the law of Missouri is in such a state as to render such result inevitable, I do not for a moment believe. My view of judicial administration is that the law is sufficiently flexible, and has within itself sufficient principles, to enable the judges to do justice in a case of this kind, if they search diligently to find grounds upon which to do it. Such a re-examination of this case as I have found time to make has created a strong impression upon my mind that our opinion in the former case in 38 Mo. App. 245, while technically right, was substantially erroneous. My present view is that that action was capable of being sustained for the purpose of working out the equities of Mrs. Meeker on the theory of subrogation ; and that, ns all parties interested were before the court, and as the decree there rendered reached the very right of the case, we ought to have cut through narrow technicalities and affirmed it. My recollection is distinctly to the effect, that I concurred in that opinion on the theory that,, as the statute law has committed the entire administration of the estates of deceased persons to the probate court, the equities of Mrs. Meeker could not be worked out by a separate proceeding in a court of equity ; but that the *200probate court had ample power to work out those equities in the manner pointed out in the opinion. That manner was pointed out in the following language: “As the administrator has unquestionably acted from the best of motives, and, as the sequel shows, for the best interests of all parties concerned, he may even now ask credit for the amount thus paid out, as paid out under circumstances contemplated under the provisions of that section. It would seem that, as the administration is still open, the probate court might, even at this date, allow such claim as a claim under that section, or as an advance made by the administrator for the benefit of the estate, if presented to it in proper form. The property, owing to its careful handling by the administrator, sold for $2,000.55, which was $706.25 more than its appraised value, and over $1,450 more than the amount of the mortgages, and it seems but plausible that, if the property would have been closed out under the mortgages, the judgment creditors, as well as the widow, would have received but little, if anything. All these facts tend to show a claim of the administrator for relief in the proper tribunal. While the probate court is not invested with independent equity jurisdiction, it is the proper forum to settle all matters which appertain strictly to the administration of the decedent’s estate, and in doing so may, and often does, exercise powers of an equitable nature.”
My recollection is distinctly to the effect that I would not have concurred in that opinion, had I not supposed that the language above quoted was the deliberate expression of this court upon the law of this case, as affecting the rights of all the parties then and now before the court. ,1 remain of the same opinion. I am of the opinion that the learned judge of the probate court was right in regarding this direction as the deliberate expression of this court in respect of the law of the case, and in allowing the administrator the credits which this court said he might be allowed. My view of *201the manner in which appellate courts ought to treat their own judgments is, that this court ought to adhere to those expressions as expressions of the law of the case, whether we are of opinion now that they Avere soundly or unsoundly expressed.- Appellate courts may, and sometimes do, overrule their former holdings in the same case, where they discover that it is necessary to do so in order to avoid grave errors and grave injustice. But, if, in the present case, Ave let ourselves down to the position that the above language was not in the nature'of a direction, but was merely in the nature of a suggestion, we depart from the position then taken, not for the purpose of doing justice, but for the purpose of allowing injustice, and of reaching the result which I have already stated.
In respect of the Porter note, I understand the evidence to be, that Mr. Straat advanced the funds to Mrs. Meeker to take that up before he had taken out letters of administration on the estate of Mrs. Meeker. His position in the case is, therefore, simple, so far as the protection of his own rights is concerned. It is that Mrs. Meeker is his debtor. It will result that, in his settlement with her, he will deduct this amount from funds in his hands belonging to her. She is now in an insane asylum. The consequence will be that a creditor of her husband will get this much money out of her separate allowance. The law does not contemplate such results, and I repeat that I do not believe that the law of Missouri is in such a state that the judges, with all the facts before them, are obliged to allow such results to take place, because of a mere mistake of fact.
I am, therefore, of opinion that the judgment of the circuit court ought to be reversed, and the cause remanded with directions to enter a judgment in conformity with the judgment of the probate court. »